                         GUILTY PLEA and PLEA AGREEMENT
Uniied States Attorney
Northern District of Georgia




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTOICT OF GEORGIA
                                    ATLANTA DH/ISION
                                CRIMINAL NO. 1:20-CR-396-LMM

      The United States Attorney for the Northern District of Georgia (//the

Government^) and Defendant Antonio D. Hosey enter into this plea agreement

as set forth below in Part FV pursuant to Rules ll(c)(l)(A) & (B) of the Federal

Rules of Criminal Procedure. Antonio D. Hosey/ Defendant/ having received a

copy of the above-numbered Information and having been arraigned/ hereby

pleads GUILT/ to the Information.

                                 I. ADMISSION OF GUILT

      1. The Defendant admits that he is pleading guilty because he is in fact guilty

of the crime(s) charged in the Information.

                         II. ACKNOWLEDGMENT & WAIVER OF RIGHTS

     2. The Defendant understands that by pleading guilty/ he is giving up the

right to plead not guilty and the right to be tried by a jury. At a trial/ the

Defendant would have the right to an attorney/ and if the Defendant could not

afford an attorney/ the Court would appoint one to represent the Defendant at

trial and at every stage of the proceedings. During the trial/ the Defendant would

be presumed innocent and the Government would have the burden of proving

him guilty beyond a reasonable doubt. The Defendant would have the right to

confront and cross-examine the witnesses against him. If the Defendant wished/

he could testify on his own behalf and present evidence in his defense/ and he
could subpoena witnesses to testify on his behalf. If/ however/ the Defendant did

not wish to testify/ that fact could not be used against him/ and the Government

could not compel him to incriminate himself. If the Defendant were found guilty

after a trial/ he would have the right to appeal the conviction.

   3. The Defendant understands that by pleading guilty/ he is giving up all of

these rights and there will not be a trial of any kmd.

   4. By pleading guilty/ the Defendant also gives up any and all rights to pursue

any affirmative defenses/ Fourth Amendment or Fifth Amendment claims/ and

other pretrial motions that have been filed or could have been filed.

   5. The Defendant also understands that he ordinarily would have the right to

appeal his sentence and/ under some circumstances/ to attack the conviction and

sentence in post-convicdon proceedings. By entering this Plea Agreement/ the

Defendant may be waiving some or all of those rights to appeal and to

collaterally attack his conviction and sentence/ as specified below.

   6. Finally/ the Defendant understands that/ to plead guilty/ he may have to

answer/ under oath/ questions posed to him by the Court concerning the rights

that he is giving up and the facts of this case/ and the Defendant's answers/ if

untruthful/ may later be used against him in a prosecution for perjury or false

statements.


               III. ACKNOWLEDGMENT OF PENALTIES

   7. The Defendant understands that/ based on his plea of guilty/ he will be

subject to the following maximum and mandatory mmimum penalties:

As to the sole charge in the Information
          a. Maximum term of imprisonment: 5 years.


          b. Mandatory minimum temi of imprisonment: None.

          c. Term of supervised release: up to 3 years.

          d. Maximum fine: $250/000 due and payable immediately.

          e. Full restitution/ due and payable immediately/ to aU victims of the

             offense(s) and relevant conduct,

          f. Mandatory Special Assessment: $100 due and payable immediately.

          g. Forfeiture of any and all proceeds from the commission of the

             offense/ any and all property used or intended to be used to facilitate

             the offense/ and any property involved in the offense.

   8. The Defendant understands that, before imposing sentence in this case/ the

Court will be required to consider/ among other factors/ the provisions of the

United States Sentencing Guidelines and that/ under certain circumstances/ the

Court has the discretion to depart from those Guidelines. The Defendant further

understands that the Court may impose a sentence up to and including the

statutory maximum as set forth in the above paragraph and that no one can

predict his exact sentence at this time.

   9. REMOVAL FROM THE UNITED STATES: The Defendant recognizes that

pleading guilty may have consequences with respect to his immigration status if

he is not a citizen of the United States. Under federal law/ a broad range of

crimes are removable offenses/ including the offense to which the Defendant is

pleading guilty. Indeed/ because the Defendant is pleading guilty to this offense/

removal is presumptively mandatory. Removal and other immigration

                                           3
consequences are the subject of a separate proceeding/ however/ and the

Defendant understands that no one/ including his attorney or the District Court/

can predict to a certainty the effect of his conviction on his immigration status.

The Defendant nevertheless affirms that he wants to plead guilty regardless of

any immigration consequences that his plea may entail/ even if the consequence

is his automatic removal from the United States.

                            IV. PLEA AGREEMENT

   10. The Defendant/ his counsel/ and the Government/ subject to approval by

the Court/ have agreed upon a negotiated plea in this case/ the terms of which are

as follows:

                              No Additional Charges

   11. The United States Attorney for the Northern District of Georgia agrees not

to bring further criminal charges against the Defendant related to the charges to

which he is pleading guilty. The Defendant understands that this provision does

not bar prosecution by any other federal/ state/ or local jurisdiction.

                    Sentencing Gtddelines Recommendations

   12. Based upon the evidence currently known to the Government/ the parties

agree to make the following recommendations and/or to enter into the following

stipulations.

   (a) The application guideline is U.S.S.G. § 2B1.1.

   (b) The loss amount is more than $250/000 and less than $3/500/000.

   (c) Defendant should get no more than a two-level enhancement pursuant to

      U.S.S.G. § 3Bl.l(c) for his role in the offense.
Acceptance of Responsibility

   13. The Government will recommend that the Defendant receive an offense

level adjustment for acceptance of responsibility/ pursuant to Section 3EU/ to

the maximum extent authorized by the guideline. However/ the Government will

not be required to recommend acceptance of responsibility if/ after entering this

Plea Agreement/ the Defendant engages in conduct inconsistent with accepting

responsibility. Thus/ by way of example only/ should the Defendant falsely deny

or falsely attempt to minimize the Defendant s involvement in relevant offense

conduct/ give conflicting statements about the Defendant's involvement/ fail to

pay the special assessment/ fail to meet any of the obligations set forth in the

Financial Cooperation Provisions set forth below/ or participate in additional

criminal conduct/ including unlawful personal use of a controUed substance/ the

Government will not be required to recommend acceptance of responsibility.

              Right to Answer Questions/ Correct Misstatements,
                          and Make Recommendations

   14. The parties reserve the right to inform the Court and the Probation Office

of all facts and circumstances regarding the Defendant and this case/ and to

respond to any questions from the Court and the Probation Office and to any

misstatements of fact or law. Except as expressly stated elsewhere in this Plea

Agreement/ the parties also reserve the right to make recommendations

regarding application of the Sentencing Guidelines. The parties understand/

acknowledge/ and agree that there are no agreements between the parties with

respect to any Sentencing Guidelines issues other than those specifically listed.
                       Rig:ht to Modify Recommendations

   15. With regard to the Governments recommendation as to any specific

application of the Sentencing Guidelines as set forth elsewhere in this Plea

Agreement/ the Defendant understands and agrees that/ should the Government

obtain or receive additional evidence concerning the facts underlying any such

recommendation/ the Government wiU bring that evidence to the attention of the

Court and the Probation Office. In addition/ if the additional evidence is

sufficient to support a finding of a different application of the Guidelines/ the

- Government will not be bound to make the recommendation set forth elsewhere

in this Plea Agreement/ and the failure to do so will not constitute a violation of

this Plea Agreement.

                                    Cooperation

Conditional Section 5K/Rule 35 Motion

   16. The Government agrees to make the extent of the Defendant's cooperation

known to the sentencing court. In addition/ if the cooperation is completed

before sentencing and the Government determines that such cooperation

qualifies as "substantial assistance" pursuant to Title 18, United States Code/

Section 3553(e) and/or Section 5K1.1 of the Sentencing Guidelines/ the

Government will file a motion at sentencing recommending a downward

departure from the applicable guideline range of the Sentencing Guidelines of at

least two levels. If the cooperation is completed after sentencing and the

Government determines that such cooperation qualifies as "substantial

assistance" pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure/ the

Government will file a motion for reduction of sentence recommending a

                                          6
downward departure of at least two levels from the Sentencing Guidelines range

utilized by the sentencing court. In either case/ the Defendant understands that

the determination as to whether the Defendant has provided "substantial

assistance" rests solely with the Government. Good faith efforts by the Defendant

that do not substantially assist in the investigation or prosecution of another

person who has committed a crime will not result in either a motion for

downward departure or a Rule 35 motion. The Defendant also understands that/

should the Government decide to file a motion pursuant to this paragraph/ the

Government may recommend any specific sentence/ and the final decision as to

what credit/ if any/ the Defendant should receive for the Defendant's cooperation

will be determined by the Court. H the Defendant fails to cooperate truthfully

and completely/ or if the Defendant engages in additional criminal conduct or

other conduct inconsistent with cooperation/ the Defendant will not be entitled to

any consideration whatsoever pursuant to this paragraph.

                          Sentencing Recommendations

Specific Sentence Recommendation

   17. Unless the Defendant engages in conduct inconsistent with accepting

responsibility/ as described more fully in paragraph 13, the Government agrees

to recommend that the Defendant be sentenced at the low end of the adjusted

guideline range.

Fine—No Recommendation as to Amount

   18. The Government agrees to make no specific recommendation as to the

amount of the fine to be imposed on the Defendant within the applicable

guideline range.
                                         7
Restitution

   19. The Defendant agrees to pay full restitution/ plus applicable interest/ to

the Clerk of Court for distribution to all victims of the offense(s) to which he is

pleading guilty and all relevant conduct/ including/ but not limited to/ any

counts dismissed as a result of this Plea Agreement. The Defendant understands

that the amount of restitution owed to each victim will be determined at or

before sentencing. The Defendant also agrees to cooperate fully in the

investigation of the amount of restitution/ the identification of victims/ and the

recovery of restitution for victims.

Forfeiture

   20. The Defendant waives and abandons his interest in any property that may

have been seized in cormection with this case. The Defendant agrees to the

admmistrative or judicial forfeiture or the abandonment of any seized property.

The Defendant agrees to hold the United States and its agents and employees

harmless from any claims made in connection with the seizure/ forfeiture/ or

disposal of property connected to this case. The Defendant acknowledges that

the United States will dispose of any seized property/ and that such disposal may

include/ but is not limited to/ the sale/ release/ or destruction of the seized

property. The Defendant agrees to waive any and all constitutional/ statutory/

and equitable challenges in any manner (including direct appeal/ habeas corpus/

or any other means) to the seizure/ forfeiture/ and disposal of any property

connected to this case on any grounds.
   21. The Defendant acknowledges that he is not entitled to use forfeited assets

to satisfy any fine/ restitution/ cost of imprisonment/ tax obligations/ or any other

penalty the Court may impose upon the Defendant in addition to forfeiture.

                        Financial Cooperation Provisions

Special Assessment

   22. The Defendant agrees that he will pay a special assessment in the amount

of $100 by money order or certified check made payable to the Clerk of Court/

U.S. District Court/ 2211 US. Courthouse/ 75 Ted Turner Drive SW/ Atlanta/

Georgia 30303, by the day of sentencing. The Defendant agrees to provide proof

of such payment to the undersigned Assistant United States Attorney upon

payment thereof.

Fine/Restitution - Terms of Payment

   23. The Defendant agrees to pay any fine and/or restitution/ plus applicable

interest/ imposed by the Court to the Clerk of Court for eventual disbursement to

the appropriate account and/or victim(s). The Defendant also agrees that the full

fine and/or restitution amount shall be considered due and payable

immediately. IE the Defendant cannot pay the full amount immediately and is

placed in custody or under the supervision of the Probation Office at any time/

he agrees that the custodial agency and the Probation Office will have the

authority to establish payment schedules to ensure payment of the fine and/or

restitution. The Defendant understands that this payment schedule represents a

minimum obligation and that/ should the Defendant's financial situation

establish that he is able to pay more toward the fine and/or restitution/ the

Government is entitled to pursue other sources of recovery of the fine and/or
restitution. The Defendant further agrees to cooperate fully in efforts to collect

the fine and/or restitution obligation by any legal means the Government deems

appropriate. Finally/ the Defendant and his counsel agree that the Government

may contact the Defendant regarding the collection of any fine and/or restitution

without notifying and outside the presence of his counsel.

Financial Disclosure

   24. The Defendant agrees that the Defendant will not sell/ hide/ waste/

encumber/ desbroy/ or othenvise devalue any such asset worth more than $1/000

before sentencing/ without the prior approval of the Goverrunent. The Defendant

understands and agrees that the Defendant s failure to comply with this

provision of the Plea Agreement should result in the Defendant receiving no

credit for acceptance of responsibility.

   25. The Defendant agrees to cooperate fully in the investigation of the amount

of forfeiture/ restitution/ and fine; the identification of funds and assets in which

he has any legal or equitable interest to be applied toward forfeiture/ restitution/

and/or fine; and the prompt payment of restitution or a fine.

   26. The Defendant s cooperation obligations include: (A) fully and truthfully

completing the Department of Justice s Financial Statement of Debtor form/ and

any addenda to said form deemed necessary by the Government/ within ten days

of the change of plea hearing; (B) submitting to a financial deposition or

interview (should the Government deem it necessary) prior to sentencing

regarding the subject matter of said form; (C) providing any documentation

within his possession or control requested by the Government regarding his

financial condition and that of his household; (D) fully and truthfully answering
                                           10
aU questions regarding his past and present financial condition and that of his

household in such interview(s); and (E) providing a waiver of his privacy

protections to permit the Government to access his credit report and tax

information held by the Internal Revenue Service.

   27. So long as the Defendant is completely truthful/ the Government agrees

that anything related by the Defendant during his financial interview or

deposition or in the financial forms described above cannot and wiU not be used

against him in the Government s criminal prosecution. However/ the

Government may use the Defendant s statements to identify and to execute upon

assets to be applied to the fine and/or restitution in this case. Further/ the

Government is completely free to pursue any and all investigative leads derived

in any way from the inter^iew(s)/deposition(s)/financial forms/ which could

result in the acquisition of evidence admissible against the Defendant in

subsequent proceedings. If the Defendant subsequently takes a position in any

legal proceeding that is inconsistent with the

interview(s)/deposition(s)/financial forms-whether in pleadings/ oral argument/

witness testimony/ documentary evidence/ questioning of witnesses/ or any other

marmer-fhe Government may use the Defendant's

mter^iew(s)/deposition(s)/financial forms/ and all evidence obtained directly or

indirectly therefrom/ in any responsive pleading and argument and for cross-

examination/ impeachment/ or rebuttal evidence. Further/ the Government may

also use the Defendant s interview(s)/deposition(s)/financial forms to respond

to arguments made or issues raised sua sponte by the Magistrate or District

Court

                                         11
                  Recommendations/Stipulations Non-bmdins

   28. The Defendant understands and agrees that the recommendations of the

Government incorporated within this Plea Agreement/ as well as any

stipulations of fact or guideline computations incorporated within this Plea

Agreement or otherwise discussed between the parties/ are not binding on the

Court and that the Court's failure to accept one or more of the recommendations/

stipulations/ and/or guideline computations will not constitute grounds to

withdraw his guilty plea or to claim a breach of this Plea Agreement.

                            Limited Waiver of Appeal

   29. UMITED WAWER OF APPEAL: To the maximum extent permitted by

federal law/ the Defendant voluntarily and expressly waives the right to appeal

his conviction and sentence and the right to collaterally attack his conviction and

sentence in any post-conviction proceeding (including/ but not limited to/

motions filed pursuant to 28 U.S.C. § 2255) on any ground/ except that the

Defendant may file a direct appeal of an upward departure or upward variance

above the sentencing guideline range as calculated by the District Court. Claims

that the Defendant s counsel rendered constitutionally ineffective assistance are

excepted from this waiver. The Defendant understands that this Plea Agreement

does not limit the Government s right to appeal/ but if the Government initiates a

direct appeal of the sentence imposed/ the Defendant may file a cross-appeal of

that same sentence.




                                        12
                              Miscellaneous Waivers

FOIA/Privacy Act Waiver

   30. The Defendant hereby waives aU rights/ whether asserted directly or by a

representative/ to request or receive from any department or agency of the

United States any records pertaining to the investigation or prosecution of this

case/ including/ without limitation/ any records that may be sought under the

Freedom of Information Act/ Title 5/ United States Code/ Section 552, or the

Privacy Act of 1974, Title 5/ United States Code/ Section 552a.

                              No Other Agreements

   31. There are no other agreements^ promises/ representations/ or

understandinss
            lo" between the Defendant and the Government.




In Open Court this i^ day of ISJ^v^mbe<" _. %?'^6



SIGNATURE (Defendants Attorney) SIGNATURE (Defendant)
 Caitlyn Wade Antonio D. Hosey



   ,^t/u^<
SIGNATURE (Special Assistant U.S. Attorney)
Diane C Schulman


'WcA^lfi. %^2z^E^
SIGNATCTRE (Trial Attorney)
Michael P. McCarthy




SIGNATURE (Approving Official)
Stephen PL McClain
                                        13
14
   I have read the Information against me and have discussed it with my

attorney. I understand the charges and the elements of each charge that the

Government would have to prove to convict me at a trial. I have read the

foregoing Plea Agreement and have carefully reviewed every part of it with my

attorney. I understand the terms and conditions contained in the Plea

Agreement/ and I voluntarily agree to them. I also have discussed with my

attorney the rights I may have to appeal or challenge my conviction and

sentence/ and I understand that the appeal waiver contained in the Plea

Agreement will prevent me/ with the narrow exceptions stated/ from appealing

my conviction and sentence or challenging my conviction and sentence in any

post-conviction proceeding. No one has threatened or forced me to plead guilty/

and no promises or inducements have been made to me other than those

discussed in the Plea Agreement The discussions between my attorney and the

Government toward reaching a negotiated plea in this case took place with my

permission. I am fully satisfied with the representation provided to me by my

attorney in this case.




SIGNATURE (Defendant)                       DATE
Antonio D. Hosey




                                       15
   I am Antonio D. Hosey s lawyer. I have carefully reviewed the charges and

the Plea Agreement with my client. To my knowledge/ my client is making an

informed and voluntary decision to plead guilty and to enter into the Plea

Agreement.


JJ^IA^ V\) ^ li|lcl|z0
 SIGNATURE (Defendant's Attorney) DAr
 Caitlyn Wade



 Caitlyn Wade Antonio D. Hosey
Federal Defenders Program
101 Marietta Street
Atlanta/ GA 30303
404-688-7530

 'ZSC\llq- State Bar of Georgia Number



Filed in Open Court

This if" day of ^Jow\W 20 Zp


    ^KJJ-O^^^ ?sl®<^




                                       16
                        U S. DEPARTMENT OF JUSTICE
                     Statement of Special Assessment Account
This statement reflects your special assessment only. There may be other
penalties imposed at sentencing.


                          ACCOUNT INFORMATION
CRIMINAL ACTION NO.: | 1:20-CR-396-LMM
DEFENDANTS NAME:      ANTONIO D. HOSEY
PAY THIS AMOUNT: | $100

Instructions:
   1. Payment must be made by certified check or money order payable to:
                        Clerk of Court/ U.S. District Court
                     ^personal checks will not be accepted*
   2. Payment must be made to the clerk s office by the day of sentencing.
   3. Payment should be sent or hand delivered to:
                         Clerk/ U.S. District Court
                         2211 US. Courthouse
                         75 Ted Turner Drive SW
                         Atlanta/ Georgia 30303
                         (Do Not Send Cash)
   4. Include the defendant s name on certified check or money order.
   5. Enclose this coupon to insure proper and prompt application of payment.
   6. Provide proof of payment to the above-signed AUSA within 30 days of the
      guilty plea.




                                       17
